Douglas, J.,
concurring. While I concur in the judgment of the majority, I do not concur in the majority’s fur*108ther attempt to salvage something out of Embers Supper Club, Inc. v. Scripps-Howard Broadcasting Co. (1984), 9 Ohio St. 3d 22, 9 OBR 115, 457 N.E. 2d 1164. Today this court makes a further attempt at “explaining” Embers. Just last year we modified Embers in Lansdowne v. Beacon Journal Pub. Co. (1987), 32 Ohio St. 3d 176, 512 N.E. 2d 979. This court, rather than continuing to “explain” and “modify” Embers, should, more appropriately, overrule the case and send it to the early demise it so richly deserves. The reasons for this become more obvious as time goes on. Well-intentioned persons rely on the case for propositions that, in the first place, should never have been promulgated. The case at bar is yet another good example. The very omnipresence of Embers brings about suits, and the threat of suits, like the one now before us. Such suits, and threats of suit, are time-consuming and expensive to defend. As such, they present a sub silentio chilling effect on those who have not only the responsibility but also the duty to report the news. The sooner this blight is eradicated, the better off all the citizens of Ohio will be.
With today’s “explanation” of Embers and our “modification” of the case in our decision in Lansdoume, one can only hope that soon the explanations and modifications will swallow the rule of Embers and the case will be modified and explained out of existence. In the case before us, we are presented with the opportunity to overrule Embers. We should do so.